Citation Nr: 1140806	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-24 881 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for a low back disability, including as secondary to residuals of fractured left medial malleolus.

2.  Entitlement to service connection for a psychiatric disability, including as secondary to residuals of fractured left medial malleolus.

3.  Entitlement to service connection for a right hip disability, including as secondary to residuals of fractured left medial malleolus.

4.  Entitlement to service connection for a right knee disability, including as secondary to residuals of fractured left medial malleolus.

5.  Entitlement to a rating in excess of 20 percent for residuals of a fractured left medial malleolus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to January 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2005 rating decisions of the Chicago, Illinois RO.  The October 2004 rating decision, in pertinent part, denied service connection for a low back disability and depression, and increased the rating for the left ankle disability to 20 percent.  The November 2005 rating decision, in pertinent part, denied service connection for the right hip and right knee disabilities.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the Board hearing, the Veteran sought and was granted a 90 day abeyance period for the submission of additional evidence; he has submitted private treatment records, for which his representative later submitted a waiver of RO initial consideration.

A claim of entitlement to service connection for a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's June 2009 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The Board notes that, subsequent to (and in response to) a June 2011 VHA opinion pertaining to the claim of service connection for a psychiatric disorder, the Veteran submitted additional evidence to his representative.  The newly submitted evidence consists of: a partial copy of the VHA opinion with a single handwritten notation correcting the date of a pre-service fall down a flight of stairs, service records regarding actions initiated to discharge the Veteran from service for behavioral infractions (predominantly failure to report for duty on several occasions) in August 1977 and November 1977, a September 1977 record of counseling for the Veteran's performance and personal behavior, a statement from the Veteran in response to his possible discharge for performance problems, and three positive performance reports from his time in service.  These records were submitted directly to the Board in September 2011 by the Veteran's representative, with a note from the representative indicating that the Veteran requested RO review of the additional evidence submitted.  Under 38 C.F.R. § 20.1304(c), if the Veteran or his representative submits new and pertinent additional evidence to the Board following the certification of an appeal to the Board, such evidence must be referred to the agency of original jurisdiction (the RO) for review, unless RO consideration is waived by the Veteran or his representative.  However, evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  The Board concludes that a remand for RO consideration of the newly submitted evidence is not needed here, because the additional evidence is either duplicative or not pertinent.  The claims file already contained copies of the Veteran's service personnel records; the personnel records submitted are duplicates.  Therefore, they have already been reviewed.  The other records submitted do not pertain to the etiology of the disabilities at issue; therefore they are not pertinent and likeliwe do not require remand to the RO under 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  A low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his active service or was caused or aggravated by his service-connected residuals of a fractured left medial malleolus.

2.  A psychiatric disability was not manifested in service; a psychosis was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability is related to his active service or was caused or aggravated by his service-connected residuals of a fractured left medial malleolus.

3.  A right hip disability was not manifested in service; arthritis of the right hip was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current right hip disability is related to his active service or was caused or aggravated by his service-connected residuals of a fractured left medial malleolus.

4.  A right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first year following the Veteran's discharge from active duty; and the preponderance of the evidence is against a finding that the Veteran's current right knee disability is related to his active service or was caused or aggravated by his service-connected residuals of a fractured left medial malleolus.

5.  Throughout the appeal period, the Veteran's residuals of a fractured left medial malleolus has been manifested by marked limitation of motion; ankylosis of the joint, or malunion of the os calcis or astragalus, or astragalectomy is not shown.

CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including as secondary to service-connected residuals of a fractured left medial malleolus, is not warranted.  38 U.S.C.A. 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  Service connection for a psychiatric disability, including as secondary to service-connected residuals of a fractured left medial malleolus, is not warranted.  38 U.S.C.A. 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

3.  Service connection for a right hip disability, including as secondary to service-connected residuals of a fractured left medial malleolus, is not warranted.  38 U.S.C.A. 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

4.  Service connection for a right knee disability, including as secondary to service-connected residuals of a fractured left medial malleolus, is not warranted.  38 U.S.C.A. 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

5.  A rating in excess of 20 percent is not warranted for the Veteran's residuals of a fractured left medial malleolus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  January 2004, June 2004 and May 2005 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also advised him of disability rating and effective date criteria.  An April 2010 supplemental statement of the case (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Furthermore, during the September 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims, and his testimony reflects that he is aware of what is still needed to substantiate the claims.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in February 2004, September 2004, October 2005, October 2007, and March 2009, as well as a June 2011 VHA advisory opinion, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they (with the exception of the VHA opinion) included both a review of the Veteran's history and a physical/mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection, as secondary to residuals of a fractured left medial malleolus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis and psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis or psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

The Veteran's theory of entitlement to four of the five benefits sought in this appeal is primarily one of secondary service connection.  The Veteran seeks service connection for a low back disability, a psychiatric disability, and disabilities of the right hip and right knee, each on the basis that the disability was caused or aggravated by his service-connected residuals of a fractured left medial malleolus, which are rated 20 percent.  The four service connection claims are entirely on a secondary basis; the Veteran has not alleged that any of the four disabilities was directly incurred in or caused by service.  However, the Board will address both direct and secondary service connection.

Low back disability

The Veteran's STRs are silent for any complaints, treatment, or diagnoses of any back disability.  On August 1977 service separation examination, the spine was normal.

On April 2000 private internal medicine examination, the Veteran complained of chronic low back pain since 1991.  The clinical impression was possible degenerative arthritis; there were no signs of acute inflammation or limitation of movement because of pain at the time of examination.  In a December 2000 VA treatment record, the assessment was sciatica.

A January 2001 MRI of the lumbar spine revealed degenerative disc disease at L5-S1 with severe congenital and degenerative central stenosis at L4-5 and L5-S1.  Small subligamentous disc herniation at L5-S1 central was noted.  Bilateral foraminal stenosis was noted, worse at L5-S1.

An October 2001 VA treatment letter notes that the Veteran was being treated for severe arthritis and degenerative disc disease of the lumbar spine which would require surgery in the future.  His activities were to be limited.  A January 2002 letter also notes chronic low back pain; there was no discussion of etiology of the back disability.

In March 2002, the Veteran was awarded Social Security Administration (SSA) disability benefits effective June 1, 2000.  The decision included findings that the Veteran is impaired by severe back pain difficulty with radiation to the left lower extremity secondary to lumbar disc disease.  (The Veteran testified in his September 2010 Travel Board hearing that the SSA award predates the subsequent development of the additional disabilities that are now before the Board.)  The Board reviewed the treatment records upon which the SSA disability decision was based; the records focused on the Veteran's low back disability, and includes duplicates of VA and private treatment records found elsewhere in the claims file.

On June 2003 VA examination, the Veteran reported severe back problems, and the examiner noted diagnoses of degenerative disc disease and stenosis by the neurosurgical clinic.  He reported taking naproxen for back pain.

A February 2004 MRI of the lumbar spine showed degenerative disc disease with disc herniation at L5-S1 noted with severe congenital and degenerative central stenosis at L5-S1.  Severe congenital central stenosis at L4-5 was noted.  Moderate central stenosis at L3-4 was seen.  There was prominence of epidural fat throughout the lower lumbar spinal canal and the findings were consistent with epidural lipomatosis. Osteopenic changes were noted throughout the vertebral bodies.

On September 2004 VA examination, the Veteran reported backaches for 15 years (or since 1989).  Following a physical examination, the diagnosis was degenerative disc disease with congenital central stenosis with right lumbar radiculopathy.  The examiner opined based upon a review of the claims file and the current clinical findings that "it is not at least as likely as not that the currently noted lower back condition is secondary to or aggravated by Veteran's service-connected residuals of left medial malleolar fracture."  The examiner explained that left medial malleolar fracture residuals at best were causing only mild disability, adding that the spinal stenosis is congenital and the left medial malleolar fracture residuals were too mild to aggravate or worsen the noted lower back condition.

In an August 2005 VA letter, a treating neurology resident noted the Veteran's regular treatment regarding difficulty with ambulation, "which appears in part to be due to neurological factors".  The Veteran was noted to have injured his left ankle previously, and he began to have additional difficulties on the left side subsequent to that injury.  The resident stated, "There is a possibility that some of his ambulatory problems result from attempting to compensate for the restrictions imposed by the injury to the left ankle, though this is only a conjecture, and should be evaluated and corroborated by relevant medical subspecialists (such as orthopedists and physiatrists)."

In a March 2006 VA treatment letter, the Veteran was noted to have undergone four caudal epidural steroid injections for lumbar radiculopathy secondary to severe degenerative disc disease at L5-S1.  It was noted that the Veteran continued to use a back brace and an electric walker to ambulate and was in the process of obtaining an outside neurosurgeon's opinion regarding the value of back surgery.

In February 2007, the Veteran underwent a thoracolumbar myelogram.  The records relating to this procedure do not address the etiology of the back disability.

A February 2008 opinion note from Dr. Kramer states, "Repetitive trauma from working in basic training may have contributed to [the Veteran's] back pain - aggravating underlying congenital spinal stenosis."  No explanation was given in support of this opinion.

On March 2009 VA psychiatric examination, the Veteran reported that he sustained a back injury in May 1975 prior to entering the service.  He reported that he fell down some stairs, hit his head, was unconscious for a week, and had stitches to his head.  He reported that he was assessed as not having had enough time to heal before engaging in the vigorous physical activities in service that made his back more problematic.

On March 2009 VA joints examination, the Veteran reported that he underwent a lumbar laminectomy for severe spinal stenosis in February 2007.  He reported occasional pain in the left ankle, complaining of pain and rather severe swelling of both ankles.  The examiner cited to 2007 X-ray results that showed peripheral edema but without evidence of fracture or dislocation.  The ankle mortice appeared to be well preserved.  No bony deformity was present.  It was felt in view of the X-ray findings that the previous fracture site had resolved.  Following a physical examination of the ankle (when the Veteran ambulated with a walker), the diagnoses included healed left medial malleolus fracture and post-operative lumbar spinal stenosis, not as a sequela of a fractured medial malleolus.  The examiner opined that the Veteran's severe lumbar spinal stenosis is less likely than not (less than a 50 percent probability) related to his fracture of his medial malleolus.  The examiner stated, "There is no cause and effect relationship between a fracture of the ankle and the development of a lumbar spinal stenosis."  The examiner opined that the Veteran's ankle complaints, in spite of the radiographic findings, correspond with the long history of ankle pain and other medical conditions contributing to the pain experienced and the mild limitation of motion.

At the September 2010 Travel Board hearing before the undersigned, the Veteran testified that his back problems began in 1998 or 1999.  He testified that he worked as a letter carrier for the post office from 1988 to 1994, at which time he left, partly due to his back and his ankle from carrying the mail and doing excessive walking.  He testified that he was having problems with his back as early as 1994 but was not yet at a critical severity.  He testified to having back surgery (laminectomy) in 2007, and he was scheduled to begin physical therapy for the back starting in October 2010.

The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.  He has stated that the evidence contains medical opinions from his primary care physician indicating a nexus between his back disability and his service-connected left ankle disability.  However, the Board has reviewed all of the available evidence regarding the back disability and its likely etiology, and no such opinion was found on review of the claims file.

The Board finds that the September 2004 and March 2009 VA opinions are adequate for rating purposes.  They are by medical professionals who took into account full physical examinations of the Veteran, had familiarity with the Veteran's complete evolving medical history and statements, and explained the rationale for the opinions, citing to clinical findings that contraindicated the alleged theory of causation and noting that there was no support in medical literature for the alleged nexus theory proposed.

There is no evidence (nor does the Veteran consistently allege) that a back disability was manifested in service, or that arthritis of the lumbar spine was manifested in the first postservice year.  (The exception being his assertion on March 2009 VA psychiatric examination that he injured his back prior to entering active duty service and that the activities of service made his back more problematic.)  Inasmuch as this report of longer-existing complaints/symptoms is inconsistent with, and contradicted by, his earlier (and some later) accounts and is obviously self-serving, the Board finds it not credible.  Consequently, service connection for a back disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112 or § 1137), is not warranted.  Postservice evaluation/treatment records provide no indication that a back disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a back disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On September 2004 VA examination (the report of which the Board finds adequate and probative), the examiner opined that the Veteran's lower back condition was not secondary to or aggravated by his service-connected left ankle disability.  The examiner explained further, noting that left medial malleolar fracture residuals at best were causing only mild disability, that spinal stenosis is a congenital anomaly, and the left medial malleolar fracture residuals were too mild to aggravate or worsen the noted lower back condition.  Additionally, the March 2009 VA examiner opined that the diagnosed post-operative lumbar spinal stenosis was not a sequela of a fractured medial malleolus, explaining that there is no cause and effect relationship between a fracture of the ankle and the development of a lumbar spinal stenosis.  The Board finds this evidence highly probative in the matters at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinions to be persuasive.  Regarding the Veteran's own opinion that his back disability is due to his service-connected residuals of a fractured medial malleolus, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between disabilities of the ankle and the back); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, it must be denied.

Psychiatric disability

The Veteran contends that he has a psychiatric disorder, specifically depression, secondary to his service-connected left ankle disability.  His STRs are silent for any complaints, treatment, or diagnoses of depression or any other psychiatric disorder.  On August 1977 service separation examination, psychiatric evaluation was normal; he reported trouble sleeping on occasions, and referred to personal problems.

On July 2004 VA treatment, the Veteran reported depressed mood secondary to increased pain.  On August 2004 VA mental health initial evaluation, the Veteran reported mood abnormalities all of his adult life, worsened due to being upset about his physical problems, which included diabetes mellitus, hypertension, hypothyroidism, hyperlipidemia, degenerative joint disease, degenerative disc disease, and lumbar stenosis.  Following a mental status examination, the assessment included affective disorder secondary to medical disease (specified as head injury x 2 and exacerbated by infarcts, TIAs, less than controlled diabetes mellitus, hypertension, and thyroid problems); cognitive disorder, not otherwise specified, secondary to medical disease (head injuries and infarcts); alcohol dependence; polysubstance abuse in remission; and alcohol-related hallucinosis in the past.

On September 2004 VA psychiatric examination, the diagnosis was depressive disorder.  The examiner opined, "It appears less likely than not that his depression is secondary to his left malleolar fracture.  It is less likely than not that his fracture will affect the natural history of his mood disorder.  It is less likely than not that his malleolar fracture will have any affect on the course of his present illness."

In a July 2005 opinion letter, the VA attending psychiatrist noted the Veteran's history of chronic low back pain from degenerative disc disease, disc herniation and severe congenital and degenerative central stenosis of a number of vertebral discs, and opined that the chronic pain "has a definite effect on" the Veteran's depression.  In a May 2005 pain assessment, the Veteran's pain was noted to be associated with insomnia, drowsiness, anger, anxiety, depression, and strained relationships.  The physician stated, "I have no question that his chronic pain is one of the main sources of his depression and contributes to the intensity of that depression, which has at times involved thoughts of hurting himself."

In an August 2006 opinion letter, a VA attending psychiatrist noted the Veteran's service-connected ankle injury in service, which "has developed into a chronic problem and has contributed to the pain in his lower back and to his difficulty in walking."  The Veteran's severe chronic pain was noted to have a marked effect on his sleep.  The Veteran was noted to have been on four different antidepressants, to which his depression had not responded well, largely due to his chronic pain.  The psychiatrist stated that the Veteran's depression is "primarily caused by his chronic pain syndrome" and that the service-connected ankle injury "contributes significantly to his chronic pain syndrome and to his depression."  The treating psychiatrist noted that the strong connection between chronic pain and depression is strongly acknowledged and supported in the medical literature, and opined that the Veteran is "completely disabled" as a result of his depression and his chronic pain.

On October 2007 VA psychiatric examination, the Veteran reported individual therapy treatment twice a month as well as medications.  He reported that his depression started perhaps in 1978 when he was leaving the service.  He reported that his current depression was worse because his "body is broken down, the injuries incurred coming to light more now as time has progressed."  Following a mental status examination, the diagnosis was mood disorder due to medical problems.  A GAF score of 51 to 60 was assigned.  The examiner stated, "Since I have no expertise to identify and assess the residuals of fracture of the left malleolus, I am unable to determine the relationship to the Veteran's depression.  However, based on the information given during today's examination, in my opinion it is as likely as not that recent back surgery has aggravated his depression ("increased frustration and bewilderment") associated with difficulty getting around."

On March 2009 VA psychiatric examination, the Veteran reported being hospitalized on one occasion for emotional problems, in the 1990s; he recalled that he had just gotten out of rehab treatment for alcohol and was depressed.  He reported that he began outpatient mental health treatment in about 2003.  He referred to disabilities in his back and leg, and his left ankle that becomes swollen and affects his hip and knee.  He reported depression occurring a couple of times a week.  He indicated that his depression started in about 1994 "when all these [physical] problems started coming to full term" and "the pre-existing injuries didn't come full blown with problems until then."  When asked to explain, he stated the injury that "became full term" was a back injury he sustained in May 1975 prior to entering the service.  Following a mental status examination, the diagnosis was depressive disorder, and a GAF score of 61 was assigned.  

The March 2009 VA examiner cited a review of the claims file with particular reference to the August 2006 opinion letter that the Veteran's left ankle injury "contributes significantly to his chronic pain syndrome and to his depression."  The examiner opined, based on the review of the claims file and examination findings, "it is less likely than not that [the Veteran's] depression was caused by residuals fractured left medial malleolus."  No further explanation was given.

At the September 2010 Travel Board hearing, the Veteran testified that he began receiving treatment for depression around 2000.  

In a November 2010 VA medical opinion letter (for which a waiver of RO consideration was later submitted by the Veteran's representative), the Veteran's attending psychiatrist noted his diagnosis of depression (major depressive disorder), for which he had treated the Veteran since November 2004.  The psychiatrist noted that the Veteran also had symptoms of PTSD connected to an incident in 1990 in which he was attacked by four individuals.  The psychiatrist noted that the Veteran related his depression to his ankle injury and to "the other pain issues he has developed since then (which he also relates to his ankle injury)".  The treating psychiatrist noted that the Veteran's symptoms of depression throughout his course of treatment included depressed mood, chronic sleep disturbance, problems with concentration, crying spells, feelings of hopelessness and helplessness about his future, lowered self-esteem and anhedonia; there had been significant improvement in his mood with medication but he continued to have significant bouts of depression.  The treating psychiatrist noted that the Veteran stated that his left ankle disability had contributed to or caused pain in both knees, both hips, and his lower back; the Veteran related his depression to problems caused by limited range of motion of the left ankle "and thus to the pain in his hips and in his lower back as well".  The treating psychiatrist stated, "Without question, [the Veteran's] pain is the main factor in his chronic depression.  Given the totality of his psychiatric and his orthopedic/medical problems, I consider him to be totally disabled and unemployable.  However, I have advised him that he needs to obtain documentation and evaluation from the Orthopedic Service regarding the connection between the limited range of motion and pain in his left ankle to his other orthopedic and medical problems."

In May 2011, the Board sought a VHA medical opinion regarding several aspects of this claim.  In June 2011, Dr. Rubin, the chief of psychiatry for the VA Greater Los Angeles System offered a negative nexus opinion.  Based on a review of the claims file, including the STRs with no evidence of depression, an August 2004 VA mental health initial evaluation, a September 2004 VA psychiatric examination, and an October 2007 VA psychiatric examination, Dr. Rubin opined that the Veteran's depression first came to medical attention when he was hospitalized by VA in 1993 for depression, although he claimed he had some degree of depression beginning in 1978 around the time of his separation from service.  Dr. Rubin opined based on the record that the most probable scenario is that the Veteran's depression became "clinically evident around 1993-1994", 15 years after his separation from service, and that it worsened as his physical condition deteriorated.  Dr. Rubin noted that the Veteran's work history (with a citation to the Veteran's February 2000 SSA disability report) supported this conclusion, as he worked full time as a mail carrier from 1988 to 1994, walking a double route, carrying a mail bag, and delivering parcels on a daily basis.

Regarding the most likely etiology of the Veteran's depression, Dr. Rubin noted the progression of the Veteran's career from line picker (1985 to 1988) to mail carrier (1988 to 1994) to school bus driver (1996) to lake front maintenance (1997).  He noted an April 2000 lumbar spine X-ray and a February 2004 spine MRI showing severe degenerative disc disease and congenital central stenosis, confirmed by subsequent MRI results that also showed lumbar disc herniations.  He noted a May 2004 right hip X-ray showing severe degenerative joint disease.  Dr. Rubin opined, "Given that [the Veteran] was able to work as a mail carrier full-time for six years until 1994 and did not have clinically noteworthy depression until 1993-1994, it is highly unlikely that his service-connected ankle injury contributed significantly to either the onset or the worsening of his depression.  Rather, [the Veteran's] congenital spinal stenosis and severe degenerative spine and right hip disease were more likely than not the main contributing factors to [his] depression following his giving up work in 1997."  Dr. Rubin noted that increasing physical incapacity can be a major stressor in the development of clinically significant depression; he stated that he agreed with the treating VA psychiatrist's July 2005 and November 2010 opinions that the Veteran's chronic low back pain from degenerative disease is one of the main sources of his depression.  Because he opined that it is highly unlikely that the Veteran's ankle injury contributed significantly to either the onset or worsening of his depression, Dr. Rubin noted that no opinion was necessary regarding any baseline severity of depression that existed before any aggravation occurred. 

Dr. Rubin based his rationale for his opinions on the chronology of the Veteran's medical and psychiatric course of treatment over the previous 35 years, including findings of no depression in active duty service even after fracturing his ankle playing sports, a post-service life complicated by chronic alcohol and drug abuse though he did work from 1985 to 1997, and any residuals of the in-service ankle injury were so mild as to not interfere with working as a mail carrier from 1988 to 1994.  Dr. Rubin opined that the conclusion follows that the contribution of any residuals of the left ankle injury to the development of depression (which became clinically evident in 1993-4) was negligible.  Dr. Rubin noted that, by contrast, the Veteran was developing degenerative lumbar spine disease, superimposed on congenital spinal stenosis, as well as degenerative right hip disease, which were of a severe degree already in 2000.  Dr. Rubin opined that it is highly likely that the developing spine and hip problems were the main contributors to the Veteran's clinically evident and worsening depression.  

Regarding the other medical opinions in the record, Dr. Rubin noted the various VA examinations and rating decisions and stated that, though he is not an orthopedic physician, the rationales given in the orthopedic VA examinations and the RO's decisions seemed well-reasoned and logical and, as a psychiatric physician, he would agree with them.  He cited VA psychiatric examinations in September 2004, October 2007, and March 2009, and stated that he concurred with the consistent conclusion of the VA examiners that there was little likelihood the Veteran's depression was secondary to his service-connected ankle injury.  Regarding the treating VA psychiatrist's opinion letters, Dr. Rubin noted that the July 2005 letter did not mention the Veteran's ankle injury and related the Veteran's depression to his chronic low back pain; the August 2006 letter cited that the ankle injury contributed to lower back pain, chronic pain syndrome, and depression; and the November 2010 letter "backed off" the prior opinion connecting the ankle injury to lower back pain and depression.  Dr. Rubin stated that he disagreed with the treating psychiatrist's August 2006 letter and supported the November 2010 letter's deferral to orthopedic specialists.  Dr. Rubin noted that repeated VA orthopedic examinations had not established a connection between the Veteran's ankle injury and his severe lower back and right hip and leg problems causing chronic pain, thus a connection between the ankle injury and his depression (via his chronic pain) had not been established.

The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.  

The Board finds that the September 2004, March 2009, and June 2011 VA opinions are adequate for rating purposes.  They were given by medical professionals who (in September 2004 and March 2009) took into account full mental status examinations of the Veteran, had familiarity with the Veteran's complete medical history and statements, and explained the rationales for the opinions, citing to clinical findings that contraindicated the alleged theory of causation and noting that there was no support in medical literature for the alleged nexus theory proposed.

There is no evidence (nor does the Veteran allege) that any psychiatric disability was manifested in service, or that any psychosis was manifested in the first post-service year.  Consequently, service connection for a psychiatric disability on the basis that it became manifest in service and persisted, or on a presumptive basis for arthritis as a chronic disease under 38 U.S.C.A. § 1112 or § 1137, is not warranted.  Post-service evaluation/treatment records provide no indication that a psychiatric disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a psychiatric disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On the June 2011 VHA advisory opinion (the report of which the Board found adequate and probative), the examiner thoroughly reviewed all of the available VA and private treatment, evaluation, and examination records, offered complete rationales for all opinions he gave, and opined that the Veteran's depression was not secondary to or aggravated by his service-connected left ankle disability.  The Board finds this evidence highly probative in the matters at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VHA opinion to be persuasive.  Regarding the Veteran's own opinion that his psychiatric disability is due to his service-connected residuals of a fractured medial malleolus, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between depression and orthopedic disabilities); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability.  Accordingly, it must be denied.

Right hip disability

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right hip.  On August 1977 separation examination, the lower extremities were normal.

On April 2004 neurosurgery consult note, pain was noted in the inguinal crease, radiating down the anterior thigh.  Work up of the hip was recommended to identify if the hip was the source of hip pain.  A June 2004 VA treatment letter indicated treatment for "right hip pain secondary to lumbar stenosis and degenerative joint disease".  A July 2004 VA treatment record notes May 2004 X-ray films of the right hip that indicated no evidence of fracture or bony displacement, and the finding was consistent with severe degenerative joint disease of the right hip.  An August 2004 VA treatment record included an assessment of degenerative joint disease of the right hip.  A February 2005 VA physical therapy record notes complaints of persistent and intermittent pain of the right hip that radiated to the right anterior leg and right ankle and a history of degenerative joint disease.

In an August 2005 VA letter, a treating neurology resident noted the Veteran's regular treatment regarding difficulty with ambulation, "which appears in part to be due to neurological factors".  The Veteran was noted to have injured his left ankle previously, and he began to have additional difficulties on the left side subsequent to that injury.  The resident stated, "There is a possibility that some of his ambulatory problems result from attempting to compensate for the restrictions imposed by the injury to the left ankle, though this is only a conjecture, and should be evaluated and corroborated by relevant medical subspecialists (such as orthopedists and physiatrists)."

On October 2005 VA examination, the Veteran reported pain beginning in the right hip a couple of years previously.  A right hip X-ray showing degenerative joint disease was noted.  The diagnosis was right hip degenerative joint disease.  The examiner opined, "The pain in his right hip is due to degenerative joint disease, and not secondary to shifting weight from the fractured left ankle.  Therefore, this is less likely than not that the right hip pain is secondary to the Veteran's service connected residuals of fracture left malleolus."  The examiner also noted that the Veteran had lumbar central stenosis by MRI, which causes right leg pain, therefore it is less likely than not that the right leg pain is secondary to the Veteran's service connected residuals of fractured left medial malleolus.

On December 2008 private treatment record (for which the Veteran's representative later submitted a waiver of RO consideration), the Veteran noted bilateral hip pain, right less than left.  He described pain in his groin with ambulation, and he reported a history of lumbar spine surgery in 2007.  He could recall no trauma or injury to the hips.  X-ray results showed severe arthrosis of both hips.  It was noted that he was a reasonable candidate for hip replacement surgery.

On March 2009 VA psychiatric examination, the Veteran indicated that when his ankle would become swollen, it would affect his left hip and left knee.

At the September 2010 Travel Board hearing, the Veteran testified that his hip problems began around 2005, and he was scheduled to begin physical therapy for the hip in October 2010.  He described a sharp pain going from the rear of the buttocks around to the front groin, and he testified that he had problems walking due to the hip, and discomfort sitting for a long period of time.  

On October 2010 private treatment record (for which the Veteran's representative later submitted a waiver of RO consideration), the Veteran was status post left hip replacement and sought medical advice regarding whether to have his right hip replaced as well.  He was noted to have severe arthrosis of the right hip.

The Board finds that the October 2005 VA opinion is adequate for rating purposes.  It was given by a medical professional who took into account a full physical examination of the Veteran, had familiarity with the Veteran's complete medical history and statements, and explained the rationale for the opinion, citing to clinical findings that contraindicated the alleged theory of causation and noting that there was no support in medical literature for the alleged nexus theory proposed.

There is no evidence (nor does the Veteran allege) that any right hip disability was manifested in service, or that arthritis of the right hip was manifested in the first post-service year.  Consequently, service connection for a right hip disability on the basis that it became manifest in service and persisted, or on a presumptive basis for arthritis as a chronic disease under 38 U.S.C.A. § 1112 or § 1137, is not warranted.  Post-service evaluation/treatment records provide no indication that a right hip disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a right hip disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On October 2005 VA examination (the report of which the Board finds adequate and probative), the examiner opined that the pain in the Veteran's right hip was due to degenerative joint disease, and not secondary to shifting weight from the fractured left ankle.  The examiner provided further rationale for the opinion by identifying that the Veteran had lumbar central stenosis by MRI, which causes right leg pain, therefore it is less likely than not that the right leg pain is secondary to the Veteran's service connected residuals of fractured left medial malleolus.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinion to be persuasive.  Regarding the Veteran's own opinion that his right hip disability is due to his service-connected residuals of a fractured medial malleolus, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between disabilities of the ankle and the opposite leg); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  Accordingly, it must be denied.


Right knee disability

This claim was formerly addressed as service connection for a right leg disability, as secondary to service-connected residuals of a fractured left medial malleolus.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right knee.  On August 1977 separation examination, the lower extremities were normal.

In an August 2005 VA letter, as noted above, a treating neurology resident noted the Veteran's regular treatment regarding difficulty with ambulation, which appeared in part to be due to neurological factors.  The resident stated, "There is a possibility that some of his ambulatory problems result from attempting to compensate for the restrictions imposed by the injury to the left ankle, though this is only a conjecture, and should be evaluated and corroborated by relevant medical subspecialists (such as orthopedists and physiatrists)."

On October 2005 VA examination, the Veteran reported shooting pain from the back which radiated down both lower extremities.  The examiner noted MRI results indicating lumbar central stenosis.  The examiner opined that the lumbar central stenosis caused the right leg pain, therefore it is less likely than not that right leg pain is secondary to the Veteran's service connected residuals of fractured left medial malleolus.

On March 2009 VA psychiatric examination, the Veteran reported that when his left ankle would become swollen, it affected his left hip and left knee.

At the September 2010 Travel Board hearing before the undersigned, the Veteran testified he used a VA-prescribed knee brace.  He testified that his right knee problems began around 2005, and he testified that he had been diagnosed with right knee arthritis.  (The Board notes that a review of all of the available evidence regarding any right knee disability and its likely etiology revealed no such diagnosis.)

The Board finds that the October 2005 VA opinion is adequate for rating purposes.  It was given by a medical professional who took into account a full physical examination of the Veteran, had familiarity with the Veteran's complete medical history and statements, and explained the rationale for the opinion, citing to clinical findings that contraindicated the alleged theory of causation and noting that there was no support in medical literature for the alleged nexus theory proposed.

There is no evidence (nor does the Veteran allege) that any right knee disability was manifested in service, or that arthritis of the right knee manifested in the first post-service year.  Consequently, service connection for a right knee disability on the basis that it became manifest in service and persisted, or on a presumptive basis for arthritis as a chronic disease under 38 U.S.C.A. § 1112 or § 1137, is not warranted.  Post-service evaluation/treatment records provide no indication that a right knee disability may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a right knee disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On October 2005 VA examination (the report of which the Board found adequate and probative), the examiner opined that the Veteran's lumbar central stenosis caused his right leg pain, therefore it is less likely than not that any right leg pain is secondary to the service connected residuals of fractured left medial malleolus.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinion to be persuasive.  Regarding the Veteran's own opinion that he has a right knee disability due to his service-connected residuals of a fractured medial malleolus, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between disabilities of the ankle and the opposite knee); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  Accordingly, it must be denied.

Increased rating for left ankle disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Under the Rating Schedule, impairments of the ankle are evaluated by application of the Diagnostic Codes 5270 through 5274.  Under DC 5270, a 20 percent disability rating is awarded for ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is awarded for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is awarded for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Under DC 5271, a 20 percent disability rating is awarded for marked limited motion of the ankle.  Under DC 5272, a 20 percent disability rating is awarded for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  Under DC 5273, a 20 percent disability rating is awarded for malunion of the os calcis or astragalus with marked deformity.  Under DC 5274, a 20 percent disability rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is additional functional impairment or loss or painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, special attention is paid to the disability if there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 3.45.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  

The Board notes that the current claim for an increased rating was received in January 2004; therefore, the relevant period of consideration for the appeal is from January 2003.  

On June 2003 VA examination, the Veteran reported that the left ankle felt weak, locked up on him, and got cold with weather changes.  He reported stiffness and swelling.  He reported treatment by his private doctor with steroid injection and draining the joint when it swells.  He reported use of an Ace bandage for support and using a cane for the ankle.  On physical examination, there was no swelling and no crepitus.  Dorsiflexion was to 5 degrees, plantar flexion was to 15 degrees, inversion was to 5 degrees, and eversion was to 10 degrees.  All ranges of motion were done without pain limitation.  There was no tenderness to palpation of the medial and lateral malleoli.  Strength was 5/5 throughout.  The diagnosis was of an old fracture of the left medial malleolus.

On February 2004 VA examination, the Veteran reported a significant increase in pain and swelling in the left ankle.  He reported that it was beginning to be painful to walk.  He reported using a cane for support and noticing a decrease in motion in the ankle.  He reported that ibuprofen alleviates some of his pain.  On physical examination, there was 5 degrees of dorsiflexion with pain at 5 degrees, and 30 degrees of plantar flexion without pain.  There was decreased inversion and eversion to 10 degrees on each side with pain at 10 degrees.  The ranges of motion during passive, active and repetitive movements were the same.  There was no limitation due to weakness, fatigability, incoordination or flare-ups.  There was no effect on the Veteran's usual occupation.  The posterior tibial and peroneal tendons appeared intact and without tenderness to palpation.  There was good stability of the medial, lateral, and collateral ligaments.  There was some residual tenderness over the anterior talofibular ligament.  There was no significant instability with anterior drawer of the left ankle.  There was no significant soft tissue swelling noted on examination.  The examiner noted an antalgic gait on the left side that was slightly improved with the cane.  X-ray examination revealed a mild osteoarthritis of the left ankle, which was the diagnosis.

Based on these results, the October 2004 rating decision on appeal awarded a 20 percent rating for residuals of a fractured left medial malleolus.  

On October 2005 VA examination, the Veteran reported constant pain in the left ankle, as well as heat and redness.  He reported the ankle did not give out or lock but did become weak and fatigued.  He reported swelling in his leg and ankle.  He reported a flare-up once a week lasting until the next day, and he had to elevate it overnight.  He reported being unable to stand or walk for prolonged periods.  On physical examination, there was no tenderness to palpation, no erythema, and slight swelling.  Dorsiflexion was 0 to 10 degrees with no pain or limitation, and plantar flexion was 0 to 35 degrees with no pain on rotation.  On repetitive flexion and extension, there was no decrease in range of motion due to weakness, fatigability or incoordination.  There were no incapacitating episodes reported.  Motor strength was 5/5, sensation was intact, and deep tendon reflexes were intact.  The Veteran was able to walk on his toes and on his heels.  He was able to squat to 100 degrees and stand on the left leg.  The diagnosis was fracture of the left ankle.

On October 2007 VA joints examination, the Veteran reported continuous pain at an average intensity of 8/10 in the ankle area.  He had a variable response to the pain on the medications Vicodin, Gabapentin, and Tramadol.  The pain was made worse by standing for more than ten minutes, at which time swelling also develops.  The ankle was reported to lock occasionally.  The ankle was stable without giving out.  The Veteran used a brace for support and walked with a walker as a primary modality of support as he felt that a can was too unstable for him.  He avoided stairs.  On physical examination, there was no swelling or deformity of the ankle.  The lateral malleolus was moderately tender to palpation.  The ankle could not be dorsiflexed beyond 0 degrees.  Plantar flexion was 0 to 40 degrees, limited by tightness but no pain at 40 degrees.  Inversion and eversion appeared to be normal without painful limitation.  The ranges of motion during passive, active, and three repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain reported, and no neurologic findings or effect on the usual occupation or daily activities.  Gait and station could not be evaluated due to use of the walker.  X-ray results showed soft tissue swelling.  The diagnosis was of status post ankle fracture with residual symptoms as described.  The examiner opined that the Veteran would appear to be fully employable at a job restricted to desk-type work that did not require prolonged weight bearing more than 10 minutes.

On March 2009 VA joints examination, the Veteran reported occasional pain in the left ankle, complaining of pain and rather severe swelling of both ankles.  The examiner cited to 2007 X-ray results that showed peripheral edema but without evidence of fracture or dislocation.  The ankle mortice appeared to be well preserved.  No bony deformity was present.  It was felt in view of the X-ray findings that the previous fracture site had resolved.  On physical examination, the Veteran ambulated with a walker.  Both ankles demonstrated moderate pitting edema of 3+.  The range of motion of the left ankle was plantar flexion of 0 to 35 degrees and dorsiflexion of 0 to 10 degrees without painful limitation.  Inversion and eversion were 0 to 10 degrees without painful limitation.  The ranges of motion during passive, active, and three-repetitive motions for the left ankle were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-up.  No incapacitating episodes, radiation of pain, or neurological findings were noted.  The examiner noted an associated finding contributing to the Veteran's complaints in the ankle was X-ray evidence of moderately advanced degenerative changes in the first metatarsophalangeal joint.  The diagnoses included healed left medial malleolus fracture and post-operative lumbar spinal stenosis, not as a sequela of a fractured medial malleolus.  The examiner opined that the Veteran's ankle complaints, in spite of the radiographic findings, corresponded with the long history of ankle pain and other medical conditions contributing to the pain experienced and the mild limitation of motion.

In a September 2010 Travel Board hearing before the undersigned, the Veteran testified that he receives ongoing VA treatment for his left ankle disability.  He reported to the hearing using a walker and stated that he uses the VA-prescribed walker "all the time" to help ambulate; he stated that he "couldn't function without" the walker.  He testified that he can walk about half a block, with or without the walker, before has to sit down and rest due to the ankle causing sharp pains and sometimes locking up; the pain is located in the side of the ankle.  He testified that he had periodic swelling, perhaps twice per week, caused by "normal things like walking around in the backyard", and he treated the swelling with soaking in Epsom salt.  He testified that he periodically used a VA-issued elastic ankle brace for support, and he had problems with stability of the ankle when going up or down stairs.  When asked if any doctor had ever suggested that the ankle was ankylosed, he replied that no doctor had.

At the outset, the Board notes that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing that he has, for example, pain with motion on extended use of the ankle.  However, the objective evidence outlined above does not support the Veteran's claim for an increase in the rating assigned for residuals of a fractured left medial malleolus.  Notably, the treatment and examination reports do not show ankylosis of the Veteran's left ankle at any time to warrant a rating in excess of the current 20 percent, which is the maximum rating under Codes 5271, 5272, 5273, and 5274.  

In summary, the schedular criteria for the next higher, 30 percent, rating for residuals of a fractured left medial malleolus have not been met at any time during the appeal period, and such rating is not warranted.  The facts and examinations cited above provide negative evidence against the Veteran's claim.  Upon a complete review of the evidence of record, the Board finds no basis to award an increased disability rating for the residuals of a fractured left medial malleolus.  38 C.F.R. § 4.7.  The Board has taken into consideration the Veteran's lay statements, but finds that they are outweighed by the post-service medical evidence cited above.  

In deciding this claim, the Board has considered the Court's holding in Hart v. Mansfield, supra, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, there is no evidence that the Veteran's service-connected residuals of a fractured left medial malleolus had manifestations warranting increased ratings at any time during the appeal period.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of and impairment resulting from the Veteran's service-connected residuals of a fractured left medial malleolus fall within the criteria for the 20 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   


ORDER

Service connection for a low back disability is denied.

Service connection for a psychiatric disability is denied.

Service connection for a right hip or right knee disability is denied.

A rating in excess of 20 percent for residuals of a fractured left medial malleolus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


